630 S.E.2d 139 (2006)
278 Ga. App. 899
The STATE
v.
ANDREWS.
No. A06A0096.
Court of Appeals of Georgia.
April 14, 2006.
Daniel J. Craig, District Attorney, Madonna M. Little, Assistant District Attorney, for appellant.
Danny L. Durham, Henry N. Crane III, Augusta, for appellee.
ANDREWS, Presiding Judge.
This is the second appearance of this case in our Court. In Andrews v. State, 271 Ga.App. 162, 609 S.E.2d 119 (2004), we vacated Carlotta Andrews's sentence for trafficking in cocaine and held that she must be sentenced to the entire ten-year mandatory minimum period in prison and was not entitled to first offender treatment. Id. at 165, 609 S.E.2d 119. On remand, the court sentenced her to the mandatory ten-year term in prison. But, the court refused to impose *140 the fine of $200,000 also mandated by OCGA § 16-13-31(a)(1)(A).
This Code section provides:
Any person who knowingly sells, manufactures, delivers, or brings into this state or who is knowingly in possession of 28 grams or more of cocaine or of any mixture with a purity of 10 percent or more of cocaine, as described in Schedule II, in violation of this article commits the felony offense of trafficking in cocaine and, upon conviction thereof, shall be punished as follows:
(A) If the quantity of the cocaine or the mixture involved is 28 grams or more, but less than 200 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of ten years and shall pay a fine of $200,000.00....
OCGA § 16-13-31(a)(1)(A).
Thus, the Code section clearly states that the fine shall be imposed; and, this Court has also specifically held that the fine is mandatory. Davis v. State, 232 Ga.App. 450, 453-454, 501 S.E.2d 241 (1998). Accordingly, Andrews's sentence is vacated and this case is remanded to the trial court for resentencing consistent with this opinion.
Judgment reversed and case remanded.
BARNES and BERNES, JJ., concur.